DETAILED ACTION
This is the Office action based on the 16555307 application filed August 29, 2019, and in response to applicant’s argument/remark filed on November 25, 2021.  Claims 1-6 are currently pending and have been considered below.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 Claims 1 and 5 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “the hot an upper position (indicated in FIG. 13G and the like) at which the substrate opposing surface 6a is located slightly below the lower surface of the substrate W held by the substrate holding and rotating unit 5)” (emphasis added).  Thus, at the least the specification clearly teaches the upper position is slightly below, not above, the lower surface of the substrate held by the substrate holding and rotating unit.  Fig. 2 clearly shows the hot plate 6 is below the substrate holding position.  Thus, neither paragraph 0064 nor Fig. 2 discloses the above limitation.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claims 2-4 and 6 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1. 

Response to Arguments
 Applicant's arguments filed November 25, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this argument is persuasive; however, the amended feature is found to not having support in the disclosure, as explained above

Conclusion
 THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.

         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713